      Case: 1:20-cv-00065-JPC Doc #: 31 Filed: 01/06/21 1 of 3. PageID #: 241




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 JANICE WELCH, individually and          )   Case No. 1:20-cv-00065
 as Administratrix of the Estate of      )
 John A. Martello, Deceased,             )   Judge J. Philip Calabrese
                                         )
       Plaintiff,                        )   Magistrate Judge
                                         )   William H. Baughman, Jr.
 v.                                      )
                                         )
 UNITED STATES OF AMERICA,               )
                                         )
        Defendant.                       )
                                         )

                              OPINION AND ORDER

       In this case in which Plaintiff alleges the United States has liability for the

death of John Martello due to his care and treatment at the Louis Stokes VA Medical

Center, Plaintiff seeks leave to file a fourth amended complaint. (ECF No. 28.)

Previously, the Court set April 30, 2019 as the deadline for amendment of the

pleadings.

       As grounds for her motion, Plaintiff states that the operative complaint does

not allege violation of the standard of care—omission of the cause of death, a ruptured

abdominal aneurism, from the problem list in the health record of John Martello.

Plaintiff does not point to good cause for amendment beyond the cut-off date to amend

the pleadings, saying instead that in re-reviewing the voluminous medical records

counsel recently identified a document he contends constitutes definitive proof that

Defendant breached this standard of care.       Accordingly, Plaintiff seeks leave to

amend to add allegations based on that specific medical record.
     Case: 1:20-cv-00065-JPC Doc #: 31 Filed: 01/06/21 2 of 3. PageID #: 242




      Defendant opposes the motion. Among other things, the United States points

out that the medical records on which Plaintiff bases her motion have been available

since before the filing of the lawsuit. Further, Defendant raises concern about the

impending discovery cut-off of February 1, 2021—a deadline extended from an earlier

deadline.

      Although Rule 15 directs courts to give leave to amend freely, Fed. R. Civ. P.

(15)(a)(2), amendment after the deadline in a scheduling order requires good cause,

Fed. R. Civ. P. 16(b); Garza v. Lansing Sch. Dist., 972 F.3d 853, 879 (6th Cir. 2020).

Primarily, good cause measures the moving party’s diligence in attempting to meet

the schedule. Garza, 972 F.3d at 879. Here, where the parties do not dispute that

the records prompting the motion have long been available, the record comes up

lacking on this score. Nor does Plaintiff offer other good cause for amendment at this

late date.

      Additionally, courts consider possible prejudice to the party opposing

amendment. Id. The Court finds that after approximately eight months of discovery

and on the threshold of the extended discovery cut-off date, further protracting these

proceedings on the basis of information available long ago prejudices the

United States. To be sure, the prejudice to which Defendant points does not, perhaps,

amount to the most consequential unfairness in litigation. But the “longer the delay,

the less prejudice the opposing party will be required to show.” Id. at 880 (quoting

DuBuc v. Green Oak Township, 312 F.3d 736, 752 (6th Cir. 2002)). Here, the Court

finds that the prejudice from the potential for ongoing discovery and its concomitant



                                          2
     Case: 1:20-cv-00065-JPC Doc #: 31 Filed: 01/06/21 3 of 3. PageID #: 243




burdens on the parties, the need to respond to a new pleading, and further delay in

the resolution of this dispute constitutes sufficient prejudice on the facts and

circumstances presented to deny the motion. In this regard, the Court also notes that

Plaintiff has already amended three times. This is not a case where there has not

been an opportunity to cure any deficiencies in the pleadings.        At some point,

however, the schedule must hold and the pleadings are closed. This case passed that

point some time ago.

      For the foregoing reasons, the Court determines that there is not good cause

for amendment of the complaint and DENIES Plaintiff’s motion for leave to file a

fourth amended complaint (ECF No. 28).

      SO ORDERED.

Dated: January 6, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                         3
